Exhibit 10(h)1 AMENDED AND RESTATED ALLETE EXECUTIVE ANNUAL INCENTIVE PLAN With Amendments through January 1, 2010 AMENDED AND RESTATED ALLETE EXECUTIVE ANNUAL INCENTIVE PLAN Article 1.Establishment and Purpose 1.1Establishment of the Plan.ALLETE, Inc., a Minnesota corporation, f/k/a Minnesota Power, Inc., f/k/a Minnesota Power & Light Company (hereinafter referred to as the “Company”), hereby establishes an annual incentive compensation plan (the “Plan”), as set forth in this document.The Plan allows for annual cash payments to Participants based on the Company’s annual performance relative to both financial and non-financial goals. 1.2Purpose of the Plan.The purpose of the Plan is to motivate Participants to work toward improved annual financial and non-financial performance.The Plan is further intended to assist the Company in its ability to attract and retain the services of officers and key employees upon whom the successful conduct of its operations is largely dependent. Article 2.Definitions Whenever used in the Plan, the following terms shall have the meanings set forth below and, when such meaning is intended, the initial letter of the word is capitalized: 2.1“Award” means the payment made to the Participant based on the achievement of established financial and nonfinancial performance goals as provided under the Plan. 2.2“Business Unit” means any subsidiary or division of the Company labeled as a business unit for the purposes of the Plan. 2.3“Change in Control” of the Company shall be deemed to have occurred as of the first day that any one or more of the following conditions shall have been satisfied: (a)the dissolution of the Company; (b)a reorganization, merger or consolidation of the Company with one or more unrelated corporations, as a result of which the Company is not the surviving corporation; (c)the sale, exchange, transfer or other disposition of shares of the common stock of the Company (or shares of the stock of any person that is a shareholder of the Company) in one or more transaction, related or unrelated, to one or more persons unrelated to the Company if, as a result of such transactions, any person (or any person and its affiliates) owns more than twenty percent of the voting power of the outstanding common stock of the Company; or (d)the sale of all or substantially all the assets of the Company. 2.4“Code” means the Internal Revenue Code of 1986, as amended from time to time. 2.5“Committee” means the Executive Compensation Committee, appointed by the Board of Directors to administer the Plan. 2.6“Disability” or “Disabled” means a physical or mental condition in which the Participant is: (a)unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months; (b)by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months, receiving income replacement benefits for a period of not less than three (3) months under the Employer’s accident and health plan; (c)determined to be totally disabled by the Social Security Administration; or (d)disabled pursuant to an Employer-sponsored disability insurance arrangement provided that the definition of disability applied under such disability insurance program complies with the foregoing definition of Disability. 2.7“Eligible Employee” means an employee who is eligible to participate in the Plan, as approved by the Committee. 2.8“Participant” means an
